Citation Nr: 0812984	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  96-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for left leg venous 
insufficiency.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a lumbosacral 
strain.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This case was remanded by the Board in April 2001 and March 
2004 so that additional development could be conducted.  

In December 2005, the Board denied the claims.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2007, the 
appellant's attorney and VA's General Counsel filed a joint 
motion to vacate and remand the Board's December 2005 
decision.  In a November 2007 Order, the Court granted the 
motion.
 




FINDINGS OF FACT
 
1.  The veteran's vision loss began many years after his 
active duty, and there is no competent medical opinion which 
links this condition and any incident of active military 
service.
 
2.  The veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of an in-service disease or 
injury.
 
3.  The veteran's left leg venous insufficiency began many 
years after his active duty, and there is no indication of a 
nexus between this condition and an in-service disease or 
injury.
 
4.  The veteran's psychiatric disorder began more than one 
year after his separation from active duty, is not the result 
of an in-service disease or injury, and is not secondary to a 
service-connected disorder.
 
5.  The veteran's hypertension began many years after his 
active duty, and there is no indication of a nexus between 
this condition and any service connected disease or injury.
 
6.  The veteran's lumbosacral strain began after his 
separation from active duty, and there is no competent 
medical evidence which shows that it is the result of an in-
service disease or injury.
 
7.  The veteran's heart disorder began more than one year 
after he separated from active duty, is not the result of an 
in-service disease or injury, and it is not secondary to a 
service-connected disorder.
 
8.  Residuals of dental trauma are not shown by competent 
medical evidence to have a nexus or relationship to service.

CONCLUSIONS OF LAW
 
1.  Vision loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).
 
2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).
 
3.  Left leg venous insufficiency was not incurred in or 
aggravated by active military service, and a vascular 
disorder may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.
 
4.  A psychiatric disorder was not incurred in or aggravated 
by active military service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.
 
5.  Hypertension was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.
 
6.  A lumbosacral strain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.
 
7.  A heart disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.
 
8.  Residuals of dental trauma were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The April 2004 letter informed the claimant of the need to 
submit all pertinent evidence in his possession.  While the 
veteran was provided with notice of the type of information 
and evidence needed to substantiate his claim for service 
connection, he was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the veteran on this element, in light of the decisions 
reached below, the Board finds that error harmless.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).   Moreover, in light 
of the notice that was provided, the Board finds that any 
suggestion that the appellant was prejudiced has been 
rebutted.
 
Factual Background
 
Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active service are not 
available except for his separation examination dated in May 
1955.  A July 1993 response from the National Personnel 
Records Center (NPRC) stated that no records of the claimant 
were available, and suggested that all such records may have 
been destroyed in a 1973 fire at the NPRC, St. Louis .
The separation examination showed a serviceable upper fixed 
bridge.  The veteran's blood sugar was negative for any 
abnormality, and his visual acuity was 20/20.  His blood 
pressure was within normal limits.  Clinical evaluation of 
the spine revealed normal findings.  Clinical evaluation of 
the heart, vascular system, lungs and chest revealed normal 
findings.  A psychiatric evaluation also revealed normal 
findings. The eyes, pupils, and ocular motility were noted as 
normal.  The examination noted teeth numbers 4, 19, 18, 30, 
and 31 were missing, with a fixed bridge at teeth 9 and 10. 
 The examiner's report included the notation that, "Nothing 
in present personal medical history of clinical 
significance."
 
A NPRC notice dated in July 1993 indicated that there were no 
medical records available and the situation was fire related 
and dental records could not be reconstructed.
 
A medical report from Roosevelt Hospital indicates that the 
veteran was admitted in December 1966 for injuries suffered 
in an automobile accident.  The veteran had a dislocation of 
the left ankle without fracture, and laceration over his 
right elbow.  The examination revealed that his right eye was 
swollen and shut.  The left eye showed full extra ocular 
motion and reacted to light.  No pertinent diagnosis was 
offered at discharge.
 
At a December 1967 VA examination, the appellant complained 
of pain in the left leg and trouble with his right eye.  He 
stated that he did not see well.  He wore glasses with 
improvement.  The examination of the eyes showed pupils small 
and round, there was no extraocular movement imbalance.  No 
diabetes was also noted and blood pressure was within normal 
limits.  A pertinent diagnosis was not offered.
 
VA records show that the veteran was hospitalized in May to 
June 1975 with a history of aching and tightness of the left 
leg.  It was noted that he had been a diabetic for three 
months prior to admission.  He also complained of carious 
teeth, left upper third molar, and also poor vision, mostly 
on the right side.  The veteran was found to have a diseased 
deep venous system.
 
VA treatment records dated 1975 to 1976 show that the veteran 
was treated for his low back pain, macular disease, venous 
condition, and diabetes mellitus.  In July 1975, the veteran 
reported a 12 year history of diabetes mellitus with no past 
history of eye disease.  In October 1975, the veteran's blood 
pressure reading was 140/90.
 
At his July 1976 VA examination, the diagnoses included 
hypertension, with no heart involvement; diabetes mellitus; 
blindness in the right eye; mild lumbosacral strain; and 
chronic venous insufficiency, left leg.  The examiner noted 
that there was no pulmonary pathology.  The veteran also 
complained of pain in his low back for the prior year and a 
half.
 
The veteran was admitted to the VA hospital in December 1993 
for blind rehabilitation.  The veteran reported that he had 
right eye blindness secondary to blepharitive diabetic 
retinopathy and a right eye injury in Korea .  He was also 
admitted in June 1993 for treatment of his diabetes. 
 Diagnoses also included:  hypertension; Type II diabetes; 
peripheral vascular disease and lower extremity varicosities; 
chest pain, questionable coronary artery disease; anxiety; 
and lower back trauma injury while in Korea .
 
VA treatment records dated January 1993 to August 1995 show 
that the veteran complained of chest pains in 1993 but an 
electrocardiogram was within normal limits.  The veteran also 
underwent a stress test that same year.  There was no 
evidence of ischemic heart disease.
 
An October 1995 VA examination, showed corrected right eye 
vision of 20/400, and of left eye vision of no light 
perception.  There was a visual field deficit noted, without 
data back up, but comment of full field Humphrey Visual Field 
Screening test done on the right eye.  Laser treatment, 
fibrovascular tissue, hard exudates were noted in both eyes. 
 There was history of proliferative diabetic retinopathy in 
both eyes, post laser therapy, and presently non- 
proliferative in both eyes.

In his VA Form 9 dated in March 1996, the veteran contends 
that he fell down a hill in Korea in 1953 while carrying a 
heavy mortar during a combat mission and suffered dental, 
eye, back, and left leg problems, as well as a neurosis.  He 
indicated that he was treated for diabetes in 1953 in Korea 
when he was seen for his right eye injury.  The veteran 
indicated that his hypertension originated in basic training 
in 1953.  He stated that he was treated at a Jewish Hospital 
in New York in the 1960s for his left leg and was treated by 
a private doctor from Puerto Rico for his nervous disorder in 
1970.
 
A response from Maimonides Medical Center received in July 
1996 indicated that medical records prior to 1970 were no 
longer available.
 
At his April 1997 RO hearing, the veteran testified that his 
May 1955 separation examination was inadequate and he really 
did not have an examination.  The veteran indicated that 
while in Korea in 1953 or 1954 he fell down a hill and 
sustained injuries to his eyes and different parts of his 
body, to include his teeth.  He testified that his medical 
recuperation was three to four months.  He also indicated 
that he was treated for hypertension and problems with his 
leg while in service.
 
VA records dated April 1998 to August 2003 showed continued 
treatment for the veteran's disabilities.
 
In April 2001, the Board remanded the case to notify the 
veteran of VCAA and for further adjudication.
 
At his March 2002 VA arteries and veins examination, the 
examiner noted that he reviewed the claims file.  It was 
noted that the veteran had a history of deep vein 
thrombosis and peripheral vascular disease and underwent an 
endarterectomy.  He also had open reduction internal fixation 
in 1966 to the left ankle.  The examiner indicated that the 
surgery might have contributed to the phlebitis and deep vein 
thrombosis  in the left leg secondary to being sedentary and 
inactive after the surgery.  He was also a diabetic, had 
coronary artery disease, and was at high risk for developing 
another deep vein thrombosis  due to his sedentary habits and 
multiple medical problems.  The examiner noted that based on 
the review of the claims file it was unclear that the veteran 
had any phlebitis condition while in the service.  It was 
noted in June 1975 that he had superficial varicosities of 
the left leg and this was 20 years after his service; there 
was no indication of any deep vein thrombosis  at that time.
 
At his March 2002 VA dental and oral examination, the veteran 
reported falling down while on duty in Korea in 1954 and 
vaguely remembered having teeth that had to be removed.  He 
claimed they were taken out in Hawaii at a later date and had 
no recollection of which teeth or how many teeth were taken 
out at that time.
 
The examination showed that the veteran was missing teeth 1-
16; he was completely edentulous in maxilla; he was missing 
teeth 17-20 and 29-32.  The remaining lower anterior teeth 
appeared sound.  The examiner opined that there was no way 
for him to confirm when these teeth were missing or how they 
were missing.
 
At his March 2002 VA diabetes examination, it was noted that 
the veteran developed diabetes in the 1960s and was initially 
started on oral hypoglycemics; however, switched to insulin. 
 The examiner noted that the diabetes occurred in the 1960s 
and there was no evidence of abnormal blood sugar recordings 
while he was in the service; his diagnosis of diabetes 
mellitus, based on review of the claims file, could not be 
considered service connected.
 
At his March 2002 VA heart examination; the veteran reported 
having heart attacks in the 1980's and 1990's.  The examiner 
noted that the veteran's cardiac condition did not occur 
while he was in the military.
 
At his March 2002 VA hypertension examination, the examiner 
noted that there was no evidence of hypertension while the 
veteran was in service from 1953 to 1955.  It was noted on 
his separation examination from service in May 1955, that his 
height was 68 inches, weight 172 pounds, blood pressure 
118/78, and heart rate was 76.
 
At his March 2002 VA spine examination, the veteran reported 
that while in Korea he fell and injured his back and left 
leg.  The examination showed the veteran to be obese with a 
well healed scar at the left lower back with mild tenderness 
to palpation at L2-L3 and paraspinous tenderness.  The 
diagnosis was chronic low back pain, with a reported history 
of an injury in Korea .
 
At his May 2002 VA mental disorders examination, the veteran 
reported he lost consciousness as he fell down a hill as a 
result of an explosion.  He stated that he was unconscious 
for 16 hours and awoke in a hospital in Japan .  The examiner 
believed that the veteran presented his war time experiences 
in a credible manner although his claims file did not 
substantiate the veteran's report of his Korean experiences.
 
Review of a November 2002 VA eye examination report shows 
that the veteran was a poor historian.  It does not appear 
that the veteran's claim file was reviewed by the examiner.  
It was noted that the veteran did not wear glasses for either 
distance or near vision.  The veteran informed the examiner 
that he hit his head while falling in the Army.  Right eye 
vision loss was noted to have been decreased as a result.  
Diagnoses of history of no light perception, moderate 
bilateral cataracts, and high interocular pressure were 
supplied.  
 
At his November 2002 VA mental disorders examination, the 
examiner indicated that the veteran's dysthymia and 
depression seemed to be related to his medical problems.  The 
examiner noted that many assessments in the medical record 
point to the connection between his depression and his 
medical problems to the extent that his eye damage and 
blindness happened in the traumatic fall and/or traumatic 
explosion in the service.  The examiner opined that it was 
likely that the depression was related to that traumatic loss 
of vision in his eye.  Although the appellant indicated that 
he felt sad, depressed, and disturbed over friends lost in 
Korea and had other symptoms that were related to 
posttraumatic stress disorder (PTSD), it would appear that 
these problems were not very frequent.  In addition, the 
examiner noted, there were no reports in the electronic 
medical record, the claims file, or the paper medical records 
which would support a diagnosis of PTSD.  In conclusion, the 
examiner indicated that it seemed most likely that the 
veteran's depression was related to his medical problems and 
to the extent that his loss of vision was related to his 
service connected fall, his depression was more likely 
related to that incident.
 
At his November 2002 VA dental and oral examination, the 
veteran stated that he was a very poor historian and in 1954 
he fell in Korea and did "all kinds of damage" to himself. 
 One of the things damaged was his teeth, but he was not 
specific on exactly what happened, or where, or what teeth 
were damaged.  He reported that he was taken to Hawaii for 
dental repairs and he was discharged in 1955.  The examiner 
noted that etiology of the loss of the teeth was due to 
unknown factors.  The examiner could only indicate that there 
was no evidence of trauma at this point and whether he lost 
those teeth through periodontal disease or caries, through 
what means was not determinable at this point.
 
A November 2002 VA aid and attendance examination diagnosed 
low back pain, likely musculoskeletal in nature which was 
exacerbated by the veteran's morbid obesity.  The report, 
also under the "Past Medical History" section, noted, in 
pertinent part, diabetes diagnosed in "approximately 1956 
after leaving the service."  The Board notes, however, that 
the examiner who conducted the examination indicated that the 
veteran's claims files were not available for review.  
 
In June 2003, the VA examiner rendered an addendum to the eye 
examination.  The examiner reviewed the claims file and 
called the veteran for corroboration.  The veteran informed 
him that in 1955 while in Korea he rolled down a hill as a 
result of "an explosion."  The veteran informed the reviewing 
physician that as a result he injured his eyes.  The examiner 
noted that he reviewed the claim files but did not find 
records which corroborated the veteran's supplied history.  
The examiner opined that for the left eye, it was less likely 
due to trauma while in the service, and more likely diabetes 
mellitus related.  As for the right eye it was less clear 
because of lack of documentation from 1955 to 1996; however, 
given the post-service injury as well as the diabetes 
mellitus, the examiner was of the opinion that the right eye 
visual loss was also more likely diabetes mellitus related as 
well as due to the post service injury, i.e., a 1966 motor 
vehicle accident.
 
The examiner also noted that the diabetes mellitus was 
diagnosed after service and was not service connected; the 
left leg insufficiency was not service connected, but was 
likely related to the left ankle injury and heart condition; 
post-phlebitis was not service connected, but likely related 
to left ankle injury and heart condition; psychiatric 
disorder/mood disorder/dysthymia, not PTSD, as likely related 
to his multiple chronic medical conditions, not service 
connected; dental trauma, had history of service related 
facial trauma with loss of teeth, had objective missing teeth 
in recent dental evaluation, but unclear if the same teeth 
were missing due to trauma, no documentation of extent of 
facial trauma in the claims file; hypertension, not service 
connected, as likely related to heart condition; lumbosacral 
strain, service-connected injury while in Korea; and heart 
condition not service connected, as likely related/aggravated 
by diabetes mellitus.
 
In March 2004, the Board remanded the case because the 
veteran never received the March 2002 VCAA notification 
letter due to an incorrect mailing address.
 
Laws and Regulations
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).
 
Certain chronic disabilities including arthritis, diabetes 
mellitus, psychoses, cardiovascular disease, and 
hypertension, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.
 
Analysis
 
After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for loss of vision, 
diabetes mellitus, left leg venous insufficiency, a 
psychiatric disorder, hypertension, a lumbosacral strain, a 
heart disorder, and residuals of dental trauma.
 
Loss of Vision
 
The veteran's May 1955 separation examination showed visual 
acuity 20/20 binocularly.  A noted entry stated "Nothing in 
present personal medical history of clinical significance."  
There is no diagnosis of an in-service eye injury.
 
In December 1966, a hospital report from Roosevelt Hospital 
indicated that the veteran sustained an injury to the right 
eye following a motor vehicle accident.  The right eye was 
swollen shut.  It was noted that the left eye showed full 
extra ocular motion and reactive to light.  At the veteran's 
December 1967 VA examination, he complained of trouble with 
his right eye.  He stated that he did not see well.  He wore 
glasses with improvement.  The examination of the eyes showed 
pupils small and round, there was no extraocular movement 
imbalance.
 
VA treatment records dated in 1975 show that the veteran 
reported no past history of eye disease.
 
A November 2002 VA examiner indicated that it seemed most 
likely that a loss of vision was related to a service 
connected fall.  Notably, however, there is no competent 
evidence of treatment for an eye disability until 1966.  That 
treatment immediately followed eye injuries sustained in a 
motor vehicle accident.  Hence, in reaching this particular 
conclusion the November 2002 examiner based his finding on 
the veteran's self reported history.  While an examiner can 
render a current diagnosis based upon an examination of the 
veteran, the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence." 
 Swann v. Brown, 5 Vet. App. 229, 233 (1993).
 
The June 2003 VA examiner reviewed the claims file and 
electronic medical records.  The examiner opined that for the 
left eye, it was less likely due to trauma while in the 
service, and more likely diabetes mellitus related.  As for 
the right eye it was less clear because of lack of 
documentation from 1955 to 1996; however, given the 1966 
post-service injury as well as the diabetes mellitus, the 
examiner was of the opinion that the right eye visual loss 
was also more likely diabetes mellitus related as well as 
post service injury, i.e., the 1966 motor vehicle accident.  
The Board finds that the 2003 VA addendum is of greater 
probative value, as opposed to the findings reported as part 
of the November 2002 VA eye examination, as to the question 
of the etiology of the veteran's claimed loss of vision 
because the addendum was prepared by a physician who had 
access to all of the evidence of record, and not simply the 
appellant's own reports.
 
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal v. Brown, 5 
Vet. App. 458, 461 (1993), reaffirmed its view that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Here, 
however, the history of an in-service head injury, which, the 
veteran has alleged caused his loss of vision, is 
contradicted by the record.  Therefore, the examiner's 
opinion is not competent evidence.  Kowalski; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Again, 
an in-service medical record showing that the veteran 
incurred a head injury is not on file.  The veteran's 1955 
service separation examination made no mention of a head 
injury occurring during the veteran's period of active duty, 
or, during that same period of time, problems associated with 
his eyes.  No report of a head injury was made until 2002, 
decades after the appellant's separation from service.  Cf.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)   Hence, the Board finds the 
veteran's history to lack credibility.
 
In view of the foregoing, the preponderance of the evidence 
is against finding that the veteran's loss of vision is the 
result of any in-service disease or injury.  The benefit 
sought on appeal is denied.
 
Diabetes Mellitus
 
The May 1955 separation examination showed blood sugar as 
negative.  A noted entry stated "Nothing in present personal 
medical history of clinical significance."  VA treatment 
records dated 1975 to 1976 show that the veteran was treated 
for multiple disorders to include diabetes mellitus.  In July 
1975, the veteran reported a 12 year history of diabetes 
mellitus.
 
A March 2002 VA examiner noted that based on review of the 
claims file, the veteran's diabetes mellitus could not be 
service connected.  Although a November 2002 VA eye examiner 
appeared to indicate that the veteran's diabetes was service 
connected, such opinion was provided with no explanation for 
the conclusion reached.  The June 2003 VA examiner concluded 
that the veteran's diabetes was not related to service as it 
was diagnosed after separation.   In fact, the reviewing 
physician commented that no documentation was on file from 
1955 to 1996.
 
The Board acknowledges that the "Past Medical History" 
section of a November 2002 VA aid and attendance examination 
noted that diabetes had been diagnosed in approximately 1956 
after the veteran left the service.  Again, however, the 
examiner who conducted the examination indicated that the 
veteran's claims files were not available for review.  
Swann.  
 
The earliest diagnosis of the veteran's diabetes on file is 
contained in the July 1975 VA treatment records which notes a 
12 year history of diabetes mellitus, indicating that the 
veteran's diabetes was first diagnosed in 1963, approximately 
eight years after separation from service.
 
The competent evidence does not show that the veteran's 
diabetes mellitus was incurred during or was compensably 
disabling within one year of his discharge from active 
service.  He did not show evidence of diabetes mellitus at 
discharge.  Overall, the preponderance of the evidence is 
against the veteran's assertion that his diabetes mellitus is 
the result from any in-service disease or injury.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 
 Therefore, his claim for entitlement to service connection 
for diabetes mellitus must be denied.
 
Left Leg Venous Insufficiency
 
The veteran's May 1955 separation examination is negative for 
any condition/disability of the left leg to include left leg 
venous insufficiency.  While the veteran has on more than one 
occasion reported his involvement in an in-service fall, 
including as part of his VA Form 9 where he alleged to have 
incurred an injury to his leg as a result of a fall during 
his military service, there was no notation on the separation 
examination report that the veteran suffered any chronic 
disability due to an inservice left leg injury.  The veteran 
did not even complain of any fall-related injuries at that 
time.  In fact, the separation examination noted, "Nothing 
in present personal medical history of clinical 
significance."
 
A medical report from Roosevelt Hospital indicates that the 
veteran was admitted in December 1966 for injuries suffered 
in an automobile accident.  The veteran had incurred a left 
ankle dislocation without fracture.
 
At the veteran's December 1967 VA examination, he complained 
of pain in the left leg.  VA records show that the veteran 
was hospitalized in May to June 1975 with a history of aching 
and tightness of the left leg.  It was noted that he had been 
a diabetic for three months prior to admission.  The veteran 
was found to have a diseased deep venous system.
 
A March 2002 VA examiner found that it was unclear whether 
the veteran had any phlebitis condition while he was in 
service, but indicated that the surgery performed on his 
ankle in 1966 might have contributed to his thrombosis and 
phlebitis condition.  She stated that the veteran had other 
risk factors for this condition such as diabetes and coronary 
artery disease.
 
A June 2003 VA examiner concluded that the veteran's left leg 
venous insufficiency and post-phlebitis were likely related 
to his post-service ankle injury and his non-service 
connected heart condition.
 
As left leg venous insufficiency was not clinically presented 
until many years after service and as there is no competent 
medical opinion relating current venous insufficiency to 
service, a preponderance of the evidence is against the 
claim.  Maxson.
 
Psychiatric Disorder
 
The Board notes that the question of entitlement to service 
connection for posttraumatic stress disorder is not at issue 
in this decision, and is being addressed separately in a 
rating decision.
 
The veteran's May 1955 separation examination noted that the 
veteran was clinically normal from a psychiatric viewpoint.
 
A VA hospital report in December 1993 showed a diagnosis of 
anxiety.
 
A November 2002 VA mental disorders examination diagnosed a 
mood disorder and concluded that it was secondary to his 
medical conditions of blindness and diabetes.  It is noted 
that this examiner appeared to indicate that the damage to 
the veteran's eyes happened as a result of his reported 
inservice fall and/or explosion; however, as noted above, 
there is no documentation confirming that the veteran 
sustained trauma to the eye while in service.
 
A June 2003 VA examiner noted the report of an inservice eye 
injury, but found no evidence to support this history.  The 
examiner indicated that the veteran's loss of vision was less 
likely related to his active service and concluded that his 
psychiatric impairment was not service connected and was 
likely related to his multiple medical conditions.
 
The evidence does not show that the veteran's psychiatric 
disorder was incurred during service or within one year of 
his discharge from active duty.  Overall, the preponderance 
of the evidence is against the veteran's assertion that his 
current psychiatric disorder is the result from any in-
service disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Therefore, his claim for entitlement 
to service connection must be denied.
 
As noted, a VA examiner in November 2002 concluded that a 
diagnosed mood disorder was secondary to the veteran's loss 
of vision and diabetes disorders.  See also June 2003 
addendum report.  The veteran, however, is not service-
connected for either loss of vision or diabetes.  Therefore, 
entitlement to service connection for a psychiatric disorder 
secondary to a service-connected disorder must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).
 
Hypertension
 
The veteran's May 1955 separation examination showed a blood 
pressure reading that was within normal limits.
 
In October 1975, VA treatment records show the veteran's 
blood pressure reading was 140/90, and by July 1976, the 
diagnoses included hypertension.
 
A March 2002 VA examiner noted that hypertension was not 
noted at his separation examination at which time his blood 
pressure was within normal limits.  In June 2003, a VA 
examiner concluded that the veteran's hypertension was not 
service connected and was likely related to his heart 
condition.
 
As the record does not show hypertension until many years 
after service and includes no competent medical opinion 
relating current hypertension to service, the preponderance 
of the evidence is against the claim.  
 
As noted, a VA examiner in March 2002 opined that the 
veteran's hypertension was essentially secondary to the 
veteran's heart condition.  The veteran, however, is not 
service-connected for a heart disorder.  Therefore, 
entitlement to secondary service connection for hypertension 
secondary to a service-connected disorder must be denied as a 
matter of law.  Sabonis.
 
Lumbosacral Strain
 
The veteran's May 1955 separation examination revealed a 
clinically normal spine.
 
VA treatment records dated 1975 to 1976 show that the veteran 
was treated for low back pain.  At his July 1976 VA 
examination, the veteran's diagnoses included mild 
lumbosacral strain.
 
At the November 2002 VA aid and attendance examination, the 
veteran again reported injuring his back during a fall in 
Korea .  The examiner diagnosed low back pain, but concluded 
that his low back pain was likely musculoskeletal in nature 
which was exacerbated by his morbid obesity.
 
Although the March 2002 and June 2003 VA examiner's concluded 
that the low back pain was related to his fall in Korea, it 
is obvious that the examiners based their opinions on the 
history provided by the veteran, since there are no 
complaints or diagnosis of a low back disorder until 1975. 
 As previously noted, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann, 5 Vet. 
App. at 233.
 
VA may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Here, however, the claimed history of 
an in-service injury, which, the veteran has alleged caused 
his lumbar spine problems, is contradicted by the record.  As 
noted, the majority of the veteran's service medical records 
are unavailable; therefore, the examiner's opinion is not 
competent evidence.  Kowalski, Coburn.  Here it is 
significant to again note that an in-service medical record 
showing that the veteran incurred a spine injury is not on 
file.  The report of the veteran's 1955 service separation 
examination made no mention of a lumbar injury occurring 
during the veteran's period of active duty.  
 
The medical evidence establishes that the veteran was first 
treated for low back pain in 1975, approximately 20 years 
after service.  Overall, the preponderance of the evidence is 
against finding that a current lumbosacral strain is the 
result from any in-service disease or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his 
claim for entitlement to service connection for lumbosacral 
strain must be denied.
 
Heart Disorder
 
The veteran's May 1955 separation examination showed a 
clinically normal heart.
 
VA treatment records dated January 1993 to August 1995 show 
that the veteran complained of chest pains in 1993 but an 
electrocardiogram was within normal limits.  The veteran also 
underwent a stress test that same year.  There was no 
evidence of ischemic heart disease.
 
A March 2002 VA examiner concluded that the veteran's heart 
condition did not occur while he was in the military, but had 
his cardiac condition in 1955.  The examiner did not explain 
the basis of her conclusion that the veteran's heart 
condition existed in 1955 since there is no documentation in 
the claims file that he had a heart condition in 1955 other 
than the appellant's own self report.  
 
As was the case above no postservice medical records dated in 
1955 are of record, the comment by the VA examiner in March 
2002 as to the existence of a cardiac condition following the 
veteran's service separation in 1955 is simply not supported 
by the record, and it is inaccurate.  It is clear that the 
notation as to a 1955 heart condition is merely a recitation 
of the veteran's own contention.  There is no indication that 
the examiner was rendering a medical opinion as to the date 
of onset based on the clinical or objective evidence. 
 Kowalski.  Again, the veteran's 1955 service separation 
examination report made no mention of any cardiac-related 
problems.  
 
A June 2003 VA examiner indicated that the veteran's heart 
disease was not service connected and was likely related to 
or aggravated by his diabetes mellitus.
 
There is no medical evidence on the May 1955 separation 
examination, or within a year of discharge from active 
service of a heart disorder.  As the preponderance of the 
evidence is against a finding that heart disorder was first 
manifested during service or within a year of discharge from 
service, and as the evidence is against finding that the 
veteran's heart disorder is otherwise related to his military 
service, there is no basis for establishing service 
connection for a heart disorder.
 
While the VA physician in June 2003 opined that a heart 
disorder was likely secondary to diabetes, the veteran is not 
service-connected for diabetes.  Therefore, entitlement to 
secondary service connection for a heart disorder secondary 
to a service-connected disorder must be denied as a matter of 
law.  Sabonis.
 
Residuals of Dental Trauma
 
While the veteran's May 1955 separation examination noted 
several missing teeth, it revealed no indication of in- 
service dental trauma.
 
VA examiners in March 2002, November 2002, and June 2003 
noted multiple missing teeth, but concluded that there was no 
way to determine when such teeth were missing or how they 
were missing.  Though the veteran contends that, as shown as 
part of his March 1996 VA Form 9, he incurred dental injuries 
as a result of an 1953 in-service fall while serving in 
Korea, the November 2002 VA examiner indicated that there was 
no evidence of dental trauma.  The Board concurs and finds no 
medical evidence showing in-service dental trauma suffered by 
the veteran.  
 
In summary, the medical evidence preponderates against 
finding that the veteran has current residuals of in-service 
dental trauma.  While the veteran was shown at his May 1955 
separation examination to have missing teeth and an upper 
bridge, there was then, and there is now, no evidence that 
the veteran sustained in-service dental trauma which resulted 
in those missing teeth.  In addition, the examinations in 
2002 and 2003 found far more missing teeth than in the May 
1955 examination.  
 
Based on these findings and following a full review of the 
record, it is concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of dental trauma.
 
In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert.
 
 
ORDER
 
Entitlement to service connection for a loss of vision, 
diabetes mellitus, a left leg venous insufficiency, a 
psychiatric disorder, hypertension, a lumbosacral strain, a 
heart disorder, and for residuals of dental trauma is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


